U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 000-53013 Pro-Tech Industries, Inc. (Name of small business issuer as specified in its charter) Nevada 90-0579362 State of Incorporation IRS Employer Identification No 8550 Younger Creek DR, #2 Sacramento, CA 95828 (Address of principal executive offices) (916) 388-0255 (Issuer’s telephone number) (Former name or Former Address if Changes Since Last Report) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes þNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company”in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non–Accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox Transitional Small Business Disclosure Format (check one): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust 17, 2011 Common stock, $0.001 par value PRO-TECH INDUSTRIES, INC. INDEX TO FORM 10-Q FILING FOR THE SIX MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Numbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) 3 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 24 Item3 Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PART II - OTHER INFORMATION Item1 Legal Proceedings 35 Item1A Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item3. Defaults Upon Senior Securities 41 Item4. Removed and Reserved 41 Item5 Other information 42 Item6. Exhibits 42 Signature 43 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act 2 PART IFINANCIAL INFORMATION ITEM 1. INTERIM UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO INTERIM UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS General The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2010. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. Index to Financial Statements Page Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 4 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 5 Unaudited Condensed Consolidated Statement of Cash Flows for the six monthsended June 30, 2011 and 2010 6 - 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 - 23 3 PRO-TECH INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June30,2011 (unaudited) December31,2010 ASSETS Current Assets: Cash and cash equivalents $ $ Contract receivable, net of allowance for doubtful accountsas ofJune 30, 2011 and December 31, 2010, of $80,000 and $100,000, respectively(Note D) Costs and estimated earnings in excess of billings(Note E) Inventory Other current assets Deferred financing cost, net Total current assets Property plant and equipment, net (Note F) Other Assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses (Note H) $ $ Short term note payable Notes payable – current portion (Note J) Accruals on uncompleted projects(Note E) Reserve for loss on uncompleted contracts - Line of credit(Note I) Warrant and preferred stock derivative liability Discontinued operations (Note C) Total current liabilities Long -Term Liabilities: Notes payable- others– long term portion (Note J) Discontinued Operations (Note C) Total Long Term Liabilities Series A 10% convertible redeemable preferred stock,$0.001 par value, 40,000 shares authorized; 32,800 and 23,000 issued and outstanding, (net) at June 30, 2011 and December 31, 2010, respectively (face value $820,000 and $575,000, respectively) Stockholders' Equity (Deficit): Preferred stock, undesignated, $0.001 par value; 4,960,000 shares authorized, no shares issued and outstanding - - Common Stock, $0.001 par value; 70,000,000 shares authorized;19,394,937 and 18,832,808shares issued and outstanding at June 30, 2011 and December 31, 2010,respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these unaudited condensed consolidated financial statements 4 PRO-TECH INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June30,2011 June30,2010 June30,2011 June30,2010 Net revenue $ Less: Cost of sales Gross profit Operating Expenses: Depreciation and amortization (Note F & G) Selling, general and administrative Total Operating Expenses Income (Loss) from Operations ) ) ) Other Income (Expense): Gain (loss) on change in fair value of derivative liability Interest expense, net ) Total Other Income (Expense) Income (loss) income before income taxes ) ) ) Income tax benefit (expense) - - - Income(loss) from continuing operations ) ) Income(loss) from discontinued operations - ) ) Net Income(Loss) ) ) Preferred stock dividends and amortized discount Net Income(loss) attributable to common shareholders $ ) $ $ $ ) Net income (loss) per sharefrom continuing operations: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Net income (loss) per share: Basic $ ) $ $ $ ) Diluted $ ) $ $ $ ) Net income (loss) per share attributable to common shareholder: Basic $ ) $ $ $ ) Diluted $ ) $ $ $ ) Weighted average common shares outstanding (Note A): Basic Diluted See accompanying notes to these unaudited condensed consolidated financial statements 5 PRO-TECH INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six months ended June30, Cash Flows From Operating Activities: Net income (loss) from operations $ $ ) Income (loss) from discontinued operations ) Income (loss) from continuing operations ) Adjustments to reconcile netincome (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs paid by stock Bad debt write off Accrual for bad debt allowance ) Change in fair value of warrant and Preferred stock derivative liability ) ) Amortization of deferred compensation Issuance of stock for services - Accruals (reversal) of loss against uncompleted contracts ) - (Increase) decrease in: Contract receivable ) ) Inventory Other current assets, net ) Costs and estimated earnings in excess of billings ) Billings in excess of costs and estimated earnings ) Increase (decrease) in: Accounts payable and accrued expenses, net Net Cash Provided by in Continuing Operating Activities ) Net Cash Used in Discontinued Operating Activities ) ) Net Cash Provided by (Used in) Operating Activities ) ) Cash Flows From (Used By) Investing Activities: Purchase of property and equipment ) ) Net Cash Provided by (Used In) Continuing Investing Activities ) ) Net Cash Provided by Discontinued Investing Activities - - Net Cash Provided by (Used In) Investing Activities ) ) Cash Flows From (Used By) Financing Activities: Proceeds from Issuance of Series A Preferred Stock Payments of long term debt ) ) Proceeds from (payments on) line of credit ) Net Cash Provided by (Used in) Continuing Financing Activities Net Cash (Used in) Discontinued Financing Activities ) ) Net Cash Provided (Used) by Financing Activities Net (decrease) in Cash And Cash Equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at the end of period $ $ See accompanying notes to these unaudited condensed consolidated financial statements 6 PRO-TECH INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) (continued) Six months ended June30, Supplemental Disclosures of Cash Flow Information: Cash paid during period for interest $ $ Cash paid during period for taxes $
